PER CURIAM:
Gerald Damone Hopper appeals the district court’s orders denying his “Motion for Access to Judicial Documents” and motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hopper, No. 3:95-cr00119-TAW-1 (W.D.N.C. Mar. 7, 2014; Mar. 24, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.